EXHIBIT 10.1
 
 
 


TERM LOAN CREDIT AGREEMENT
 
dated as of
 
November 12, 2008
 
among
 


 
ENTERPRISE PRODUCTS OPERATING LLC
 


 
The Lenders Party Hereto
 


 
MIZUHO CORPORATE BANK, LTD.
 
as Administrative Agent
 


¥20,726,000,716.00 Senior Credit Facility
 

--------------------------------------------------------------------------------

 
MIZUHO CORPORATE BANK, LTD.,
 
as Sole Lead Arranger
 



                                                            
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

ARTICLE I Definitions
1

  Section 1.01 Defined Terms 
  1

  Section 1.02 Terms Generally 
16

  Section 1.03 Accounting Terms; GAAP 
17

ARTICLE II The Credits 
17

  Section 2.01 Commitments 
17

  Section 2.02 Loans and Interest 
17

  Section 2.03 Requests for initial Loan 
17

  Section 2.04 Funding of Loans 
18

  Section 2.05 Repayment of Loans; Evidence of Debt 
18

  Section 2.06 Prepayment of Loans 
19

  Section 2.07 Fees 
19

  Section 2.08 Interest 
19

  Section 2.09 Alternate Rate of Interest 
20

  Section 2.10 Illegality; Increased Costs 
20

  Section 2.11 Break Funding Payments 
21

  Section 2.12 Taxes 
22

  Section 2.13 Payments Generally; Pro Rata Treatment; Sharing of Set-offs 
23

  Section 2.14 Mitigation Obligations; Replacement of Lenders 
24

  Section 2.15 Separateness 
25

ARTICLE III Representations and Warranties 
26

  Section 3.01 Organization; Powers 
26

  Section 3.02 Authorization; Enforceability 
26

  Section 3.03 Governmental Approvals; No Conflicts 
26

  Section 3.04 Financial Condition 
26

  Section 3.05 Litigation and Environmental Matters 
27

  Section 3.06 Compliance with Laws 
27

  Section 3.07 Investment Company Status 
27

  Section 3.08 Taxes 
27

  Section 3.09 ERISA 
28

  Section 3.10 Disclosure 
28

  Section 3.11 Subsidiaries 
28

  Section 3.12 Margin Securities 
28

ARTICLE IV Conditions 
28

  Section 4.01 Effective Date 
28

  Section 4.02 Each Credit Event 
30

ARTICLE V Affirmative Covenants 
30

 
i

--------------------------------------------------------------------------------


 

  Section 5.01 Financial Statements and Other Information 
30

  Section 5.02 Notices of Material Events 
31

  Section 5.03 Existence; Conduct of Business 
31

  Section 5.04 Maintenance of Properties; Insurance 
31

  Section 5.05 Books and Records; Inspection Rights 
31

  Section 5.06 Compliance with Laws 
32

  Section 5.07 Use of Proceeds 
32

  Section 5.08 Environmental Matters 
32

  Section 5.09 ERISA Information 
32

  Section 5.10 Taxes 
32

ARTICLE VI Negative Covenants 
33

  Section 6.01 Indebtedness 
33

  Section 6.02 Liens 
34

  Section 6.03 Fundamental Changes  
34

  Section 6.04 Investment Restriction 
34

  Section 6.05 Restricted Payments 
35

  Section 6.06 Restrictive Agreements 
35

  Section 6.07 Financial Condition Covenant
 36

ARTICLE VII Events of Default 
37

ARTICLE VIII The Administrative Agent 
40

ARTICLE IX Miscellaneous 
42

  Section 9.01 Notices 
42

  Section 9.02 Waivers; Amendments 
43

  Section 9.03 Expenses; Indemnity; Damage Waiver  
44

  Section 9.04 Successors and Assigns 
45

  Section 9.05 Survival 
47

  Section 9.06 Counterparts; Integration; Effectiveness 
48

  Section 9.07 Severability 
48

  Section 9.08 Right of Setoff 
48

  Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process 
48

  Section 9.10 WAIVER OF JURY TRIAL 
49

  Section 9.11 Headings 
49

  Section 9.12 Confidentiality 
49

  Section 9.13 Interest Rate Limitation 
50

  Section 9.14 Liability of Manager
 50

  Section 9.15 USA Patriot Act Notice 
50

  Section 9.16 Judgment Currency 
50

 
ii

--------------------------------------------------------------------------------




SCHEDULES:
 

Schedule 2.01 Commitments Schedule 3.05 Disclosed Matters Schedule 3.11 
Subsidiaries Schedule 6.01  Existing Indebtedness Schedule 6.06  Existing
Restrictions

 
EXHIBITS:
 

Exhibit A  Form of Assignment and Acceptance Exhibit B Form of Borrowing Request
Exhibit C  Form of Opinion of Richard Bachmann, in-house counsel for Borrower
and EPD Exhibit D  Form of Opinion of Bracewell & Giuliani LLP, Borrower’s and
EPD’s Counsel Exhibit E  Form of Promissory Note Exhibit F  Compliance
Certificate

 
 
iii

--------------------------------------------------------------------------------

 



TERM LOAN CREDIT AGREEMENT dated as of November 12, 2008, among ENTERPRISE
PRODUCTS OPERATING LLC, a Texas limited liability company; the LENDERS party
hereto; and MIZUHO CORPORATE BANK, LTD., as Administrative Agent.
 
W I T N E S S E T H
 
In consideration of the mutual covenants and agreements contained herein and in
consideration of the Loans which may hereafter be made by Lenders to Borrower
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I

 
Definitions
 
Section 1.01  Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
 
“Administrative Agent” means Mizuho Corporate Bank, Ltd., in its capacity as
administrative agent for the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Adjusted TIBO Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a TIBO Rate Loan, the rate per annum obtained
by dividing (and rounding upward to the next whole multiple of 1/16 of 1%) (i)
TIBO Rate by (ii) an amount equal to (a) one minus (b) the Applicable Reserve
Requirement.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agreement” means this Term Loan Credit Agreement dated November 12, 2008, among
Enterprise Products Operating LLC, a Texas limited liability company; the
Lenders party hereto; and Mizuho Corporate Bank, Ltd., as Administrative Agent;
as amended, extended or otherwise modified from time to time.
 
“Applicable Percentage” means, with respect to all payments, computations and
other matters relating to the Commitment or Loans of any Lender, the percentage
obtained by dividing (a) the Exposure of that Lender by (b) the aggregate
Exposure of all Lenders.
 
“Applicable Rate” means 2.0%.
 
“Applicable Reserve Requirement” means, at any time, for any TIBO Rate Loan, the
maximum rate, expressed as a decimal, at which reserves (including, without
limitation, any basic marginal, special, supplemental, emergency or other
reserves) are required to be
 

--------------------------------------------------------------------------------


 
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D) under regulations issued from time to time by the
Board of Governors of the Federal Reserve System or other applicable banking
regulator.  Without limiting the effect of the foregoing, the Applicable Reserve
Requirement shall reflect any other reserves required to be maintained by such
member banks with respect to (i) any category of liabilities which includes
deposits by reference to which the applicable Adjusted TIBO Rate or any other
interest rate of a Loan is to be determined, or (ii) any category of extensions
of credit or other assets which include TIBO Rate Loans.  A TIBO Rate Loan shall
be deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender.  The rate of interest on TIBO Rate Loans shall be adjusted automatically
on and as of the effective date of any change in the Applicable Reserve
Requirement.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, substantially in the
form of Exhibit A or any other form approved by the Administrative Agent.
 
“Attributable Indebtedness” with respect to any Sale/Leaseback Transaction,
means, as at the time of determination, the present value (discounted at the
rate set forth or implicit in the terms of the lease included in such
transaction) of the total obligations of the lessee for rental payments (other
than amounts required to be paid on account of property taxes, maintenance,
repairs, insurance, assessments, utilities, operating and labor costs and other
items that do not constitute payments for property rights) during the remaining
term of the lease included in such Sale/Leaseback Transaction (including any
period for which such lease has been extended). In the case of any lease that is
terminable by the lessee upon the payment of a penalty or other termination
payment, such amount shall be the lesser of the amount determined assuming
termination upon the first date such lease may be terminated (in which case the
amount shall also include the amount of the penalty or termination payment, but
no rent shall be considered as required to be paid under such lease subsequent
to the first date upon which it may be so terminated) or the amount determined
assuming no such termination.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means Enterprise Products Operating LLC, a Texas limited liability
company.
 
“Borrowing Request” means a request by the Borrower for the initial Loan in
accordance with Section 2.03, and being in the form of attached Exhibit B.
 
“Business Day” means any day that is not a Saturday, Sunday, Japan banking
holiday, or other day on which commercial banks in Tokyo, Japan or New York City
are authorized or required by law to remain closed; provided that, when used in
connection with a TIBO Rate Loan, the term “Business Day” shall also exclude any
day on which banks are not open for dealings in Yen deposits in the Tokyo
interbank market.
 
2

--------------------------------------------------------------------------------


 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“CERCLA” means the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980, as amended.
 
“Change in Control” means the occurrence of any of the following events:
 
(i) Continuing Directors cease for any reason to constitute collectively a
majority of the members of the board of directors of Manager or GP LLC then in
office;
 
(ii) any Person or related Persons constituting a group (as such term is used in
Rule 13d-5 under the Securities Exchange Act of 1934, as amended) obtains direct
or indirect beneficial ownership interest in the Manager or GP LLC greater than
the direct or indirect beneficial ownership interests of EPCO and its Affiliates
in the Manager or GP LLC; or
 
(iii) Manager and EPD shall cease to own, directly or indirectly, all of the
Equity Interests (including all securities which are convertible into Equity
Interests) of Borrower.
 
As used herein, “Continuing Director” means any member of the board of directors
of Manager or GP LLC, respectively, who (x) is a member of such board of
directors as of the date hereof or is specified in EPD’s filings with the SEC
filings prior to the date hereof as a Person who is to become a member of such
board as of the Effective Date, or (y) was nominated for election or elected to
such board of directors with the approval of a majority of the Continuing
Directors who were members of such board at the time of such nomination or
election.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.10(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make or otherwise fund any Loan and “Commitments” means such commitments of
all Lenders in the aggregate.  The initial amount of each Lender’s Commitment is
set forth on
 
3

--------------------------------------------------------------------------------


 
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender
shall have assumed its Commitment, as applicable. The initial aggregate amount
of the Lenders’ Commitments is ¥20,726,000,716.00.
 
“Common Units” means the common units of limited partner interests in EPD.
 
“Company Agreement” means the Company Agreement of the Borrower dated as of
June 30, 2007 between Manager and EPD, as members, substantially in the form
provided to the Lenders, as such Company Agreement may be amended, modified and
supplemented from time to time.
 
“Consolidated EBITDA” means for any period, the sum of (a) the consolidated net
income of the Borrower and its consolidated Subsidiaries (excluding Project
Finance Subsidiaries) for such period plus, to the extent deducted in
determining consolidated net income for such period, the aggregate amount of (i)
Consolidated Interest Expense, (ii) income or gross receipts tax (or franchise
tax or margin tax in the nature of an income or gross receipts tax) expense and
(iii) depreciation and amortization expense, minus (b) equity in earnings from
unconsolidated subsidiaries of the Borrower to the extent included therein, plus
(c) the amount of cash dividends or distributions payable with respect to such
period by a Project Finance Subsidiary, DEP or an unconsolidated subsidiary
which are actually received by the Borrower or a Subsidiary (other than a
Project Finance Subsidiary) during such period or on or prior to the date the
financial statements with respect to such period referred to in Section 5.01 are
required to be delivered by the Borrower, plus (d) the amount of all payments
during such period on leases of the type referred to in clause (d) of the
definition herein of Indebtedness and the amount of all payments during such
period under other off-balance sheet loans and financings of the type referred
to in such clause (d), minus (e) the amount of any cash dividends, repayments of
loans or advances, releases or discharges of guarantees or other obligations or
other transfers of property or returns of capital previously received by the
Borrower or a Subsidiary (other than a Project Finance Subsidiary) from a
Project Finance Subsidiary that during such period were either (x) recovered
pursuant to recourse provisions with respect to a Project Financing at such
Project Finance Subsidiary or (y) reinvested by the Borrower or a Subsidiary in
such Project Finance Subsidiary.
 
“Consolidated Indebtedness” means the Indebtedness of the Borrower and its
consolidated Subsidiaries (excluding Project Finance Subsidiaries) including,
without duplication, guaranties of funded debt, determined on a consolidated
basis as of such date.
 
“Consolidated Interest Expense” means for any period, the interest expense of
the Borrower and its consolidated Subsidiaries (excluding Project Finance
Subsidiaries), determined on a consolidated basis for such period.
 
“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of assets of EPD and its consolidated subsidiaries after deducting
therefrom:
 
(a)    all current liabilities (excluding (A) any current liabilities that by
their terms are extendable or renewable at the option of the obligor thereon to
a time more than 12 months after
 
4

--------------------------------------------------------------------------------


 
the time as of which the amount thereof is being computed, and (B) current
maturities of long-term debt); and
 
(b)    the value (net of any applicable reserves) of all goodwill, trade names,
trademarks, patents and other like intangible assets, all as set forth, or on a
pro forma basis would be set forth, on the consolidated balance sheet of EPD and
its consolidated subsidiaries for EPD’s most recently completed fiscal quarter,
prepared in accordance with GAAP.
 
“Consolidated Net Worth” means as to any Person, at any date of determination,
the sum of (i) preferred stock (if any), (ii) an amount equal to (a) the face
amount of outstanding Hybrid Securities not in excess of 15% of Consolidated
Total Capitalization times (b) sixty-two and one-half percent (62.5%), (iii) par
value of common stock, (iv) capital in excess of par value of common stock, (v)
limited liability company capital or equity, and (vi) retained earnings, less
treasury stock (if any), of such Person, all as determined on a consolidated
basis.
 
“Consolidated Total Capitalization” means the sum of (i) Consolidated
Indebtedness and (ii) Borrower’s Consolidated Net Worth.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
 
“Debt Coverage Ratio” means the ratio of Consolidated Indebtedness to
Consolidated EBITDA.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“DEP” means Duncan Energy Partners L.P., a Delaware limited partnership.
 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.05.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Effective Date” means the date on or prior to November 18, 2008 specified in
the notice referred to in the last sentence of Section 4.01.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of
 
5

--------------------------------------------------------------------------------


 
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
 
“EPCO” means EPCO, Inc., a Texas corporation.
 
“EPD” means Enterprise Products Partners L.P., a Delaware limited partnership,
or any other Person that is the “Guarantor” as defined in the March 15, 2000
Indenture or any replacement indenture.
 
“EPD Guaranty Agreement” means an agreement executed by EPD in form and
substance satisfactory to the Administrative Agent guaranteeing,
unconditionally, payment of any principal of or interest on the Loans or any
other amount payable under this Agreement, when and as the same shall become due
and payable.
 
“Equity Interest” means shares of the capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, or any warrants, options or other
rights to acquire such interests.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure by a Plan
to satisfy the minimum funding standard under Section 412 of the Code or Section
302 of ERISA, whether or not waived; (c) the filing pursuant to Section 412(d)
of the Code (Section 412(c) of the Code for Plan years beginning after December
31, 2007) or Section 303(d) of ERISA (Section 302(c) of ERISA for Plan years
beginning after December 31, 2007) of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
6

--------------------------------------------------------------------------------


 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, by any state thereof or the
District of Columbia or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America, any state thereof
or the District of Columbia or any similar tax imposed by any other jurisdiction
in which the Administrative Agent, such Lender or such other recipient is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.14(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.12(e).
 
“Exposure” means, with respect to any Lender as of any date of determination,
(i) prior to the termination of the Commitments, that Lender’s Commitment; and
(ii) after the termination of the Commitments, the sum of the aggregate
outstanding principal amount of the Loans of that Lender.
 
“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any state thereof or the
District of Columbia.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“GP LLC” means Enterprise Products GP LLC, a Delaware limited liability company,
the general partner of EPD.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay
 
7

--------------------------------------------------------------------------------


 
(or advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, in each case regulated pursuant to any
Environmental Law.
 
“Hedging Agreement” means a financial instrument or security which is used as a
cash flow or fair value hedge to manage the risk associated with a change in
interest rates, foreign currency exchange rates or commodity prices.
 
“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by the
Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more wholly owned Subsidiaries) at all times by the
Borrower or any of its Subsidiaries, (ii) that have been formed for the purpose
of issuing hybrid securities or deferrable interest subordinated debt, and (iii)
substantially all the assets of which consist of (A) subordinated debt of the
Borrower or a Subsidiary of the Borrower, and (B) payments made from time to
time on the subordinated debt.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for the repayment of money borrowed which are or should be shown on
a balance sheet as debt in accordance with GAAP, (b) obligations of such Person
as lessee under leases which, in accordance with GAAP, are capital leases, (c)
guaranties of such Person of payment or collection of any obligations described
in clauses (a) and (b) of other Persons; and (d) all obligations of such Person
under any synthetic lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing if the obligation under such synthetic
lease, tax retention operating lease, off-balance sheet loan or similar
off-balance sheet financing, as the case may be, is considered indebtedness for
borrowed money for tax purposes but is classified as an operating lease in
accordance with GAAP; provided, that (i) clauses (a) and (b) include, in the
case of obligations of the Borrower or any Subsidiary, only such obligations as
are or should be shown as debt or capital lease liabilities on a consolidated
balance sheet of the Borrower in accordance with GAAP, (ii) clause (c) includes,
in the case of guaranties granted by the Borrower or any Subsidiary, only such
guaranties of obligations of another Person that are or should be shown as debt
or capital lease liabilities on a consolidated balance sheet of such Person in
accordance with GAAP, and (iii) the liability of any Person as a general partner
of a partnership for Indebtedness
 
8

--------------------------------------------------------------------------------


 
of such partnership, if such partnership is not a Subsidiary of such Person,
shall not constitute Indebtedness.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Index Debt” means senior, unsecured, non-credit enhanced (except for any
guaranty by EPD) Indebtedness of the Borrower.
 
“Information Memorandum” means the Confidential Information Memorandum dated
October 31, 2007 relating to the Borrower.
 
“Interest Payment Date” means the last day of each Interest Period applicable to
any Loan.
 
“Interest Period” means an interest period from the Effective Date to the
Maturity Date; provided, (a) if an Interest Period would otherwise expire on a
day that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
which case such Interest Period shall expire on the immediately preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) of this definition, end on the last Business Day of a calendar month;
and (c) no Interest Period with respect to any portion of the Loans shall extend
beyond the Maturity Date.
 
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities. For avoidance of doubt, operating
leases are not “Liens”.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Manager” means Enterprise Products OLPGP, Inc., a Delaware corporation.
 
“March 15, 2000 Indenture” means that certain Indenture dated as of March 15,
2000, among the Borrower, EPD and Wachovia Bank, National Association, f/k/a
First Union National Bank, as Trustee.
 
9

--------------------------------------------------------------------------------


 
“Material Adverse Change” means a material adverse change, from that in effect
on December 31, 2007, in the financial condition or results of operations of the
Borrower and its consolidated Subsidiaries taken as a whole, as indicated in the
most recent quarterly or annual financial statements, except as otherwise
disclosed in the Borrower’s and/or EPD’s filings with the SEC prior to the date
hereof.
 
“Material Adverse Effect” means a material adverse effect on the financial
condition or results of operations of the Borrower and its consolidated
Subsidiaries taken as a whole, as indicated in the most recent quarterly or
annual financial statements.
 
“Material Indebtedness” means Indebtedness (other than the Loans), of any one or
more of the Borrower and its Subsidiaries (other than Project Finance
Subsidiaries) in an aggregate principal amount exceeding $25,000,000.
 
“Material Project” means the construction or expansion of any capital project of
the Borrower or any of its Subsidiaries, the aggregate capital cost of which
exceeds $50,000,000.
 
“Material Project EBITDA Adjustments” shall mean, with respect to each Material
Project:
 
(a)    prior to the Commercial Operation Date of a Material Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such Material
Project) of an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA of Borrower and its Subsidiaries attributable to
such Material Project for the first 12-month period following the scheduled
Commercial Operation Date of such Material Project (such amount to be determined
based on customer contracts or tariff-based customers relating to such Material
Project, the creditworthiness of the other parties to such contracts or such
tariff-based customers, and projected revenues from such contracts, tariffs,
capital costs and expenses, scheduled Commercial Operation Date, oil and gas
reserve and production estimates, commodity price assumptions and other factors
deemed appropriate by Administrative Agent), which may, at the Borrower’s
option, be added to actual Consolidated EBITDA for the Borrower and its
Subsidiaries for the fiscal quarter in which construction of such Material
Project commences and for each fiscal quarter thereafter until the Commercial
Operation Date of such Material Project (including the fiscal quarter in which
such Commercial Operation Date occurs, but net of any actual Consolidated EBITDA
of the Borrower and its Subsidiaries attributable to such Material Project
following such Commercial Operation Date); provided that if the actual
Commercial Operation Date does not occur by the scheduled Commercial Operation
Date, then the foregoing amount shall be reduced, for quarters ending after the
scheduled Commercial Operation Date to (but excluding) the first full quarter
after its Commercial Operation Date, by the following percentage amounts
depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, and (iv) longer than 270 days, 100%; and
 
(b)    beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount to
 
10

--------------------------------------------------------------------------------


 
be approved by the Administrative Agent as the projected Consolidated EBITDA of
Borrower and its Subsidiaries attributable to such Material Project (determined
in the same manner as set forth in clause (A) above) for the balance of the four
full fiscal quarter period following such Commercial Operation Date, which may,
at the Borrower’s option, be added to actual Consolidated EBITDA for the
Borrower and its Subsidiaries for such fiscal quarters.
 
Notwithstanding the foregoing:
 
(i)           no such additions shall be allowed with respect to any Material
Project unless:
 
(a)           not later than 30 days prior to the delivery of any certificate
required by the terms and provisions of Section 5.01(e) to the extent Material
Project EBITDA Adjustments will be made to Consolidated EBITDA in determining
compliance with Section 6.07, the Borrower shall have delivered to the
Administrative Agent written pro forma projections of Consolidated EBITDA of the
Borrower and its Subsidiaries attributable to such Material Project and
 
(b)           prior to the date such certificate is required to be delivered,
the Administrative Agent shall have approved (such approval not to be
unreasonably withheld) such projections and shall have received such other
information and documentation as the Administrative Agent may reasonably
request, all in form and substance satisfactory to the Administrative Agent, and
 
(ii)           the aggregate amount of all Material Project EBITDA Adjustments
during any period shall be limited to 15% of the total actual Consolidated
EBITDA of the Borrower and its Subsidiaries for such period (which total actual
Consolidated EBITDA shall be determined without including any Material Project
EBITDA Adjustments).
 
“Material Subsidiary” means each Subsidiary of the Borrower that, as of the last
day of the fiscal year of the Borrower most recently ended prior to the relevant
determination of Material Subsidiaries, has a net worth determined in accordance
with GAAP that is greater than 10% of the Consolidated Net Worth of the Borrower
as of such day.
 
“Maturity Date” means the earliest to occur of (i) March 30, 2009, and (ii) the
date the unpaid principal amount of and accrued interest on the Loans becomes
due and payable pursuant to Article VII.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Notes” means any promissory notes issued by the Borrower pursuant to Section
2.05(e).
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement.
 
11

--------------------------------------------------------------------------------


 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Liens” means:
 
(a)    liens upon rights-of-way for pipeline purposes;
 
(b)    any statutory or governmental lien or lien arising by operation of law,
or any mechanics’, repairmen’s, materialmen’s, suppliers’, carriers’,
landlords’, warehousemen’s or similar lien incurred in the ordinary course of
business which is not yet due or which is being contested in good faith by
appropriate proceedings and any undetermined lien which is incidental to
construction, development, improvement or repair; or any right reserved to, or
vested in, any municipality or public authority by the terms of any right,
power, franchise, grant, license, permit or by any provision of law, to purchase
or recapture or to designate a purchaser of, any property;
 
(c)    liens for taxes and assessments which are (i) for the then current year,
(ii) not at the time delinquent, or (iii) delinquent but the validity or amount
of which is being contested at the time by the Borrower, any Subsidiary or EPD
in good faith by appropriate proceedings;
 
(d)    liens of, or to secure performance of, leases, other than capital leases,
or any lien securing industrial development, pollution control or similar
revenue bonds;
 
(e)    any lien upon property or assets acquired or sold by the Borrower, any
Subsidiary or EPD resulting from the exercise of any rights arising out of
defaults on receivables;
 
(f)    any lien in favor of the Borrower, any Subsidiary or EPD; or any lien
upon any property or assets of the Borrower, any Subsidiary or EPD permitted
under the March 15, 2000 Indenture, or any replacement indenture containing
similar terms and conditions with respect thereto;
 
(g)    any lien in favor of the United States of America or any state thereof,
or any department, agency or instrumentality or political subdivision of the
United States of America or any state thereof, to secure partial, progress,
advance, or other payments pursuant to any contract or statute, or any debt
incurred by the Borrower, any Subsidiary or EPD for the purpose of financing all
or any part of the purchase price of, or the cost of constructing, developing,
repairing or improving, the property or assets subject to such lien;
 
(h)    any lien incurred in the ordinary course of business in connection with
workmen’s compensation, unemployment insurance, temporary disability, social
security, retiree health or similar laws or regulations or to secure obligations
imposed by statute or governmental regulations;
 
(i)    liens in favor of any Person to secure obligations under provisions of
any letters of credit, bank guarantees, bonds or surety obligations required or
requested by any governmental authority in connection with any contract or
statute; or any lien upon or deposits of any assets to secure performance of
bids, trade contracts, leases or statutory obligations;
 
12

--------------------------------------------------------------------------------


 
(j)    any lien upon any property or assets created at the time of acquisition
of such property or assets by the Borrower, any Subsidiary or EPD or within one
year after such time to secure all or a portion of the purchase price for such
property or assets or debt incurred to finance such purchase price, whether such
debt was incurred prior to, at the time of or within one year after the date of
such acquisition; or any lien upon any property or assets to secure all or part
of the cost of construction, development, repair or improvements thereon or to
secure debt incurred prior to, at the time of, or within one year after
completion of such construction, development, repair or improvements or the
commencement of full operations thereof (whichever is later), to provide funds
for any such purpose;
 
(k)    any lien upon any property or assets (i) existing thereon at the time of
the acquisition thereof by the Borrower, any Subsidiary or EPD, (ii) existing
thereon at the time such Person becomes a Subsidiary by acquisition, merger or
otherwise, or (iii) acquired by any Person after the time such Person becomes a
Subsidiary by acquisition, merger or otherwise, to the extent such lien is
created by security documents existing at the time such Person becomes a
Subsidiary and not added to such security documents in contemplation thereof;
 
(l)    liens imposed by law or order as a result of any proceeding before any
court or regulatory body that is being contested in good faith, and liens which
secure a judgment or other court-ordered award or settlement as to which the
Borrower, the applicable Subsidiary or EPD has not exhausted its appellate
rights;
 
(m)    any extension, renewal, refinancing, refunding or replacement (or
successive extensions, renewals, refinancing, refunding or replacements) of
liens, in whole or in part, referred to in clauses (a) through (l) above;
provided, however, that any such extension, renewal, refinancing, refunding or
replacement lien shall be limited to the property or assets covered by the lien
extended, renewed, refinanced, refunded or replaced and that the obligations
secured by any such extension, renewal, refinancing, refunding or replacement
lien shall be in an amount not greater than the amount of the obligations
secured by the lien extended, renewed, refinanced, refunded or replaced and any
expenses of the Borrower, its Subsidiaries and EPD (including any premium)
incurred in connection with such extension, renewal, refinancing, refunding or
replacement; or
 
(n)    any lien resulting from the deposit of moneys or evidence of indebtedness
in trust for the purpose of defeasing debt of the Borrower, any Subsidiary or
EPD.
 
“Permitted Sale/Leaseback Transactions” means any Sale/Leaseback Transaction:
 
(a)    which occurs within one year from the date of completion of the
acquisition of the Principal Property subject thereto or the date of the
completion of construction, development or substantial repair or improvement, or
commencement of full operations on such Principal Property, whichever is later;
or
 
(b)    involves a lease for a period, including renewals, of not more than three
years; or
 
(c)    the Borrower, any Subsidiary or EPD would be entitled to incur
Indebtedness, in a principal amount equal to the Attributable Indebtedness with
respect to such Sale/Leaseback Transaction, secured by a Lien on the property
subject to such Sale/Leaseback Transaction
 
13

--------------------------------------------------------------------------------


 
pursuant to Section 6.02 without equally and ratably securing the Indebtedness
under this Agreement pursuant to such Section; or
 
(d)    the Borrower, any Subsidiary or EPD, within a one-year period after such
Sale- Leaseback Transaction, applies or causes to be applied an amount not less
than the Attributable Indebtedness from such Sale-Leaseback Transaction to (a)
the prepayment, repayment, redemption, reduction or retirement of any
Indebtedness of the Borrower, any Subsidiary or EPD that is not subordinated to
the Indebtedness under this Agreement, or (b) the expenditure or expenditures
for Principal Property used or to be used in the ordinary course of business of
the Borrower, its Subsidiaries or EPD.
 
Notwithstanding the foregoing provisions of this definition, any Sale-Leaseback
Transaction not covered by clauses (a) through (d), inclusive, of this
definition, shall nonetheless be a Permitted Sale/Leaseback Transaction if the
Attributable Indebtedness from such Sale-Leaseback Transaction, together with
the aggregate principal amount of outstanding Indebtedness (other than
Indebtedness under this Agreement and Indebtedness under the March 15, 2000
Indenture) secured by Liens other than Permitted Liens upon Principal
Properties, does not exceed 10% of Consolidated Net Tangible Assets.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Mizuho Corporate Bank, Ltd. as its prime rate for short-term
commercial loans in Dollars to domestics corporate borrowers (which Borrower
acknowledges is not necessarily Mizuho Corporate Bank, Ltd.’s lowest
rate).  Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
 
“Principal Property” means whether owned or leased on the date hereof or
thereafter acquired:
 
(a) any pipeline assets of the Borrower, any Subsidiary or EPD, including any
related facilities employed in the transportation, distribution, storage or
marketing of refined petroleum products, natural gas liquids, and
petrochemicals, that are located in the United States of America or any
territory or political subdivision thereof; and
 
(b) any processing or manufacturing plant or terminal owned or leased by the
Borrower, any Subsidiary or EPD that is located in the United States or any
territory or political subdivision thereof;
 
except, in the case of either of the foregoing clauses (a) or (b):
 
14

--------------------------------------------------------------------------------


 
(i)           any such assets consisting of inventories, furniture, office
fixtures and equipment (including data processing equipment), vehicles and
equipment used on, or useful with, vehicles; and
 
(ii)           any such assets, plant or terminal which, in the opinion of the
Board of Directors (as defined in the March 15, 2000 Indenture), is not material
in relation to the activities of the Borrower or of EPD and its subsidiaries
taken as a whole.
 
“Program” means the buy-back program initiated by EPD whereby EPD or the
Borrower may after September 30, 2007 buy back up to the greater of (i)
2,000,000 publicly held Common Units or (ii) the number of publicly held Common
Units the aggregate purchase price of which is $80,000,000.
 
“Project Financing” means Indebtedness incurred by a Project Finance Subsidiary
to finance the acquisition or construction of any asset or project which
Indebtedness does not permit or provide for recourse against the Borrower or any
of its Subsidiaries (other than any Project Finance Subsidiary) and other than
recourse that consists of rights to recover dividends paid by such Project
Finance Subsidiary.
 
“Project Finance Subsidiaries” means a Subsidiary that is (A) created
principally to (i) construct or acquire any asset or project that will be or is
financed solely with Project Financing for such asset or project, related equity
investments and any loans to, or capital contributions in, such Subsidiary that
are not prohibited hereby, (ii) own an Equity Interest in a Project Finance
Subsidiary, and/or (iii) own an interest in any such asset or project and (B)
designated as a Project Finance Subsidiary by the Borrower in writing to
Administrative Agent.
 
“Register” has the meaning set forth in Section 9.04(c).
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Required Lenders” means, at any time, Lenders having more than 50% of the
aggregate outstanding principal amount of the Loans.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any class of Equity Interests of
the Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests of EPD or the Borrower or any option, warrant or other right to
acquire any Equity Interests of EPD or the Borrower.
 
“Sale/Leaseback Transaction” means any arrangement with any Person providing for
the leasing, under a lease that is not a capital lease under GAAP, by the
Borrower, or a Subsidiary (other than a Project Finance Subsidiary) or EPD of
any Principal Property, which property has been or is to be sold or transferred
by the Borrower, such Subsidiary or EPD to such Person in contemplation of such
leasing.
 
15

--------------------------------------------------------------------------------


 
“S&P” means Standard & Poor’s Ratings Services, a division of McGraw Hill
Companies, Inc.
 
“SEC” has the meaning set forth in Section 5.01(a).
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests, are, as of such
date, owned, controlled or held by the parent and one or more subsidiaries of
the parent; provided, notwithstanding the foregoing, neither DEP nor any of its
Subsidiaries shall constitute or be deemed to be a Subsidiary of the Borrower or
any of its Subsidiaries.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“TIBO Rate” means with respect to any Interest Period pertaining to any Loan the
rate per annum equal to the Yen rate as appearing on Bloomberg Professional
services under the Japan Banker's Association TIBOR Fixing Reference Bank Rates
(JBA2) under the caption "Mizuho Corp" (or on any successor or substitute page
of such service, or any successor to or substitute for such service, providing
rate quotations comparable to those currently provided on such page of such
service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to deposits in Yen
in the Tokyo interbank market) determined at 11:00 a.m., Tokyo time, two
Business Days prior to the commencement of such Interest Period, as the rate for
deposits in Yen with a maturity comparable to such Interest Period.
 
“TIBO Rate Loan” means a Loan bearing interest at a rate equal to the Adjusted
TIBO Rate plus the Applicable Rate.
 
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, and the use of the proceeds thereof.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Yen” and the sign “¥” mean the lawful currency of Japan.
 
Section 1.02  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise
 
16

--------------------------------------------------------------------------------


 
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
Section 1.03  Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with (i) except for purposes of Section 6.07, GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith; and (ii) for purposes of Section 6.07, GAAP, as in effect on September
30, 2008.
 
ARTICLE II

 
The Credits
 
Section 2.01  Commitments.  Subject to the terms and conditions set forth
herein, the initial Lender agrees to make on the Effective Date a single term
loan to Borrower in an aggregate principal amount of the Commitments.  Borrower
shall repay all outstanding Loans not later than the Maturity Date.  Borrower
may not reborrow Loans hereunder.
 
Section 2.02   Loans and Interest.
 
(a)    The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.
 
(b)    Subject to Section 2.09, each Loan shall be a TIBO Rate Loan.  Each
Lender at its option may make any TIBO Rate Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.
 
Section 2.03  Requests for initial Loan. To request the initial Loan, the
Borrower shall execute and deliver to the Administrative Agent a written
Borrowing Request signed by the Borrower. Such written Borrowing Request shall
specify the following information:
 
17

--------------------------------------------------------------------------------


 
(i)      the aggregate amount of the requested Loan;
 
(ii)     the date of such Loan, which shall be a Business Day; and
 
(iii)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.04.
 
Section 2.04  Funding of Loans.
 
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 1:00
p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account designated by
the Borrower in the Borrowing Request.
 
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Loan that such Lender will not make available
to the Administrative Agent such Lender’s share of such Loan, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Loan
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to such Loan. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan.
 
Section 2.05  Repayment of Loans; Evidence of Debt.
 
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Maturity Date.
 
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder, and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.
 
18

--------------------------------------------------------------------------------


 
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
 
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and substantially in
the form of promissory note attached hereto as Exhibit E  Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
 
Section 2.06  Prepayment of Loans.
 
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Loan in whole or in part, subject to prior notice in accordance with
paragraph (b) of this Section.
 
(b)    The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder not later than 11:00 a.m.,
New York City time, three Business Days before the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Loan or portion thereof to be prepaid.  Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each partial prepayment shall be in an amount
that is an integral multiple of the Yen equivalent of $1,000,000 and not less
than the Yen equivalent of $3,000,000. Each prepayment shall be applied ratably
to the Loans. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.08.
 
Section 2.07  Fees.
 
(a)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
 
(b)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
facility fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.
 
Section 2.08  Interest.
 
(a)    The Loans shall bear interest at the TIBO Rate for the Interest Period in
effect for such Loans plus the Applicable Rate.
 
(b)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well
 
19

--------------------------------------------------------------------------------


 
as before judgment, at a rate per annum equal to 2% plus the rate applicable to
Loans as provided in paragraph (a) of this Section.
 
(c)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and on the Maturity Date; provided that (i)
interest accrued pursuant to paragraph (d) of this Section shall be payable on
demand, and (ii) in the event of any repayment or prepayment of any Loan,
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment.
 
(d)    All interest determined by reference to the TIBO Rate shall be computed
on the basis of a year of 360 days, and all other interest shall be computed on
the basis of a year of 365 days (or 366 days in a leap year), and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable TIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
 
Section 2.09  Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a TIBO Rate Loan:
 
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the TIBO Rate, as applicable, for such Interest Period;
or
 
(b)    the Administrative Agent is advised by the Required Lenders that the TIBO
Rate, as applicable, for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) for such Interest Period; then the Administrative Agent
shall give notice thereof to the Borrower and the Lenders by telephone or
telecopy as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist;
 
then the Loans shall bear interest at the Prime Rate.


Section 2.10  Illegality; Increased Costs.
 
(a)    If any Change in Law shall make it unlawful or impossible for any Lender
to make, maintain or fund its TIBO Rate Loans, such Lender shall so notify the
Administrative Agent. Upon receipt of such notice, the Administrative Agent
shall immediately give notice thereof to the other Lenders and to the Borrower,
whereupon until such Lender notifies the Borrower and the Administrative Agent
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Lender to make TIBO Rate Loans shall be suspended. If such
Lender shall determine that it may not lawfully continue to maintain and fund
any of its outstanding TIBO Rate Loans to maturity and shall so specify in such
notice, the Borrower shall immediately prepay (which prepayment shall not be
subject to Section 2.06) in full the then outstanding principal amount of such
TIBO Rate Loans, together with the accrued interest thereon.
 
(b)    If any Change in Law shall:
 
20

--------------------------------------------------------------------------------


 
(i)     impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender; or
 
(ii)    impose on any Lender or the Tokyo interbank market any other condition
affecting this Agreement or TIBO Rate Loans made by such Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any TIBO Rate Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
 
(c)    If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.
 
(d)    A certificate of a Lender setting forth, in reasonable detail showing the
computation thereof, the amount or amounts necessary to compensate such Lender
or its holding company, as the case may be, as specified in paragraph (a), (b),
or (c) of this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. Such certificate shall further certify that
such Lender is making similar demands of its other similarly situated borrowers.
The Borrower shall pay such Lender, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof, if such
certificate complies herewith.
 
(e)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof (to the extent that
such period of retroactive effect is not already included in such 90-day
period).
 
Section 2.11  Break Funding Payments.  In the event of (a) the payment of any
principal of any TIBO Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), or (b) the
assignment of any TIBO Rate Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.14, then, in any such event, the Borrower shall compensate each
 
21

--------------------------------------------------------------------------------


 
Lender for the loss, cost and expense (excluding loss of anticipated profits)
attributable to such event. A certificate of any Lender setting forth, in
reasonable detail showing the computation thereof, any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof, if such certificate complies herewith.
 
Section 2.12  Taxes.
 
(a)    Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or any Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
 
(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)    The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided that the Borrower shall not be required to indemnify or
reimburse a Lender pursuant to this Section for any Indemnified Taxes or Other
Taxes imposed or asserted more than 90 days prior to the date that such Lender
notifies the Borrower of the Indemnified Taxes or Other Taxes imposed or
asserted and of such Lender’s intention to claim compensation therefor; provided
further that, if the Indemnified Taxes or Other Taxes imposed or asserted giving
rise to such claims are retroactive, then the 90-day period referred to above
shall be extended to include the period of retroactive effect thereof (to the
extent that such period of retroactive effect is not already included in such
90-day period). A certificate setting forth, in reasonable detail showing the
computation thereof, the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
 
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
22

--------------------------------------------------------------------------------


 
(e)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at such reduced rate.
 
(f)    Should any Lender or the Administrative Agent during the term of this
Agreement ever receive any refund, credit or deduction from any taxing authority
to which such Lender or the Administrative Agent would not be entitled but for
the payment by the Borrower of Taxes (it being understood that the decision as
to whether or not to claim, and if claimed, as to the amount of any such refund,
credit or deduction shall be made by such Lender or the Administrative Agent in
its sole discretion), such Lender or the Administrative Agent, as the case may
be, thereupon shall repay to the Borrower an amount with respect to such refund,
credit or deduction equal to any net reduction in taxes actually obtained by
such Lender or the Administrative Agent, as the case may be, and determined by
such Lender or the Administrative Agent, as the case may be, to be attributable
to such refund, credit or deduction.
 
(g)    Except for a request by the Borrower under Section 2.14(b), no Foreign
Lender shall be entitled to the benefits of Sections 2.12(a) or 2.12(c) if
withholding tax is imposed on amounts payable to such Foreign Lender at the time
such Foreign Lender becomes a party to this Agreement or designates a new
lending office.
 
Section 2.13  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, or fees, or of amounts payable under Section
2.10, 2.11 or 2.12, or otherwise) prior to 1:00 p.m., New York City time, on the
date when due, in immediately available funds, without set-off or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 1251 Avenue of the
Americas, New York, New York, 10020 (Attention: Sandy Manticof), except that
payments pursuant to Sections 2.10, 2.11, 2.12 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.
 
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder,
 
23

--------------------------------------------------------------------------------


 
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
 
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
 
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, as the case may be, the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b) or 2.13(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
 
Section 2.14  Mitigation Obligations; Replacement of Lenders.
 
(a)    If any Lender requests compensation under Section 2.10, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.12,
then such Lender shall use reasonable efforts to
 
24

--------------------------------------------------------------------------------


 
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.10 or 2.12, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment. Subject to the foregoing, Lenders agree to use
reasonable efforts to select lending offices which will minimize taxes and other
costs and expenses for the Borrower.
 
(b)    If any Lender requests compensation under Section 2.10, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.12,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 2.10 or payments required to be made pursuant to Section 2.12, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
If any Lender refuses to assign and delegate all its interests, rights and
obligations under this Agreement after the Borrower has required such Lender to
do so as a result of a claim for compensation under Section 2.10 or payments
required to be made pursuant to Section 2.12, such Lender shall not be entitled
to receive such compensation or required payments.
 
Section 2.15  Separateness.  The Lenders acknowledge and affirm (i) their
reliance on the separateness of EPD, GP LLC, Borrower and Manager from each
other and from other Persons, including EPCO and Enterprise GP Holdings L.P.
(“EPE”), (ii) that other creditors of the Borrower, Manager, EPD or GP LLC have
likely advanced funds to such Persons in reliance upon the separateness of the
Borrower, Manager, EPD and GP LLC from each other and from other Persons,
including EPCO and EPE, (iii) that each of the Borrower, Manager, EPD and GP LLC
have assets and liabilities that are separate from those of each other and from
other Persons, including EPCO and EPE, (iv) that the Loans and other obligations
owing under this Agreement, the Notes and documents related hereto or thereto
have not been guaranteed by Manager, GP LLC, EPCO or EPE, and (v) that, except
as other Persons may expressly assume or guarantee  this Agreement, the Notes or
any documents related hereto or thereto or any of the Loans or other obligations
thereunder, the Lenders shall look solely to the Borrower, and, pursuant to the
EPD Guaranty Agreement, EPD, and their respective property and assets, and any
property pledged as collateral with respect hereto or thereto, for the repayment
of any amounts payable
 
25

--------------------------------------------------------------------------------


 
pursuant hereto or thereto and for satisfaction of any obligations owing to the
Lenders hereunder or thereunder and that neither GP LLC nor Manager is
personally liable to the Lenders for any amounts payable or any liability
hereunder or thereunder.
 
ARTICLE III

 
Representations and Warranties
 
The Borrower represents and warrants to the Lenders that:
 
Section 3.01  Organization; Powers. Each of the Borrower and its Subsidiaries is
duly formed, validly existing and (if applicable) in good standing (except, with
respect to Subsidiaries other than Material Subsidiaries, where the failure to
be in good standing, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect) under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business in all material respects as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and (if applicable) is in good standing in, every jurisdiction where such
qualification is required.
 
Section 3.02  Authorization; Enforceability. The Transactions are within the
Borrower’s limited liability company powers and have been duly authorized by all
necessary limited liability company and, if required, member action. This
Agreement has been duly executed and delivered by the Borrower and constitutes a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
 
Section 3.03  Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect as of the Effective Date, other than filings
after the Effective Date in the ordinary course of business, (b) will not
violate any law or regulation applicable to the Borrower or the limited
partnership agreement, charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority
to which the Borrower or any of its Subsidiaries is subject, (c) will not
violate or result in a default under any material indenture, agreement or other
instrument binding upon the Borrower or any of its Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any of its Subsidiaries and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries
that is prohibited hereby.
 
Section 3.04  Financial Condition. The Borrower has heretofore furnished to the
Lenders the consolidated and consolidating balance sheets of the Borrower and
its consolidated Subsidiaries and the related consolidated (and, as to
statements of income, unaudited consolidating) statements of income, equity and
cash flow of the Borrower and its consolidated Subsidiaries (i) as of and for
the fiscal year ended December 31, 2007, such consolidated
 
26

--------------------------------------------------------------------------------


 
financial statements audited by an independent accounting firm of national
standing, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended September 30, 2008, unaudited and certified by a Financial
Officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.
 
Section 3.05  Litigation and Environmental Matters.
 
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.
 
(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.
 
(c)    Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted in
a Material Adverse Effect.
 
Section 3.06  Compliance with Laws. Each of the Borrower and its Subsidiaries is
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing.
 
Section 3.07  Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
Section 3.08  Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
 
27

--------------------------------------------------------------------------------


 
Section 3.09  ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
 
Section 3.10  Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement (as modified or supplemented
by other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
 
Section 3.11  Subsidiaries. As of the Effective Date, the Borrower has no
Subsidiaries other than those listed on Schedule 3.11. As of the Effective Date,
Schedule 3.11 sets forth the jurisdiction of incorporation or organization of
each such Subsidiary, the percentage of the Borrower’s ownership of the
outstanding Equity Interests of each Subsidiary directly owned by the Borrower,
and the percentage of each Subsidiary’s ownership of the outstanding Equity
Interests of each other Subsidiary.
 
Section 3.12  Margin Securities. Neither the Borrower nor any Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations U or X of the Board of Governors of the Federal
Reserve System), and no part of the proceeds of any Loan will be used to
purchase or carry any margin stock in violation of said Regulations U or X or to
extend credit to others for the purpose of purchasing or carrying margin stock
in violation of said Regulations U or X.
 
ARTICLE IV

 
Conditions
 
Section 4.01  Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the Effective Date which is scheduled
to occur when each of the following conditions is satisfied:
 
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
 
(b)    The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Richard Bachmann, in-house counsel for Borrower and EPD, and Bracewell
& Giuliani LLP, counsel for Borrower and EPD, substantially in the forms of
Exhibits C and D.
 
28

--------------------------------------------------------------------------------


 
(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to (1) the organization and existence of the Borrower and EPD, (2) the
authorization of the Transactions and any other legal matters relating to the
Borrower, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, and (3)
with respect to EPD, the authorization of the EPD Guaranty Agreement and any
other legal matters relating to EPD.
 
(d)    The Administrative Agent shall have received the EPD Guaranty Agreement
dated as of the date hereof, duly and validly executed by EPD.
 
(e)    The Administrative Agent shall have received each promissory note
requested by a Lender pursuant to Section 2.05(e), each duly completed and
executed by the Borrower.
 
(f)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, an Executive Vice President or a
Financial Officer of the Borrower, confirming compliance with the conditions set
forth in paragraphs (a) and (b) of Section 4.02.
 
(g)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced five (5) Business Days prior to closing, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.
 
(h)    As of the Effective Date, no Material Adverse Change exists.
 
(i)    There shall not have been any material disruption or material adverse
change in the financial, banking or capital markets generally or in the market
for loan syndications in particular, which the Administrative Agent, in its
reasonable judgment, determines could materially impair the syndication hereof.
 
(j)    The Lenders shall have received (i) the audited financial statements for
the Borrower and its Subsidiaries for the period ended December 31, 2007 (ii)
the unaudited financial statements for the Borrower and its Subsidiaries and
EPD’s Form 10-Q for the fiscal quarter ending September 30, 2008, and (iii) a
certificate from a Financial Officer of the Borrower reflecting pro forma
compliance with Section 6.07 as of September 30, 2008, taking into pro forma
account the Transactions, as if consummated on such date.
 
(k)    All necessary governmental and third-party approvals, if any, required to
be obtained by the Borrower in connection with the Transactions and otherwise
referred to herein shall have been obtained and remain in effect (except where
failure to obtain such approvals will not have a Material Adverse Effect), and
all applicable waiting periods shall have expired without any action being taken
by any applicable authority.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
 
29

--------------------------------------------------------------------------------


 
Section 4.02  Each Credit Event. The obligation of each Lender to make a Loan,
is subject to the satisfaction of the following conditions:
 
(a)    The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Loan, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date.
 
(b)    At the time of and immediately after giving effect to such Loan, no
Default shall have occurred and be continuing.
 
Each Loan shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
 
ARTICLE V

 
Affirmative Covenants
 
Until the principal of and interest on each Loan and all fees payable hereunder
shall have been paid in full, the Borrower covenants and agrees with the Lenders
that:
 
Section 5.01  Financial Statements and Other Information. The Borrower will
furnish, or cause to be furnished, to the Administrative Agent and each Lender:
 
(a)    within 15 days after filing same with the Securities and Exchange
Commission (“SEC”), copies of each annual report on Form 10-K, quarterly report
on Form 10-Q and report on Form 8-K (or any successor or substitute forms) that
EPD is required to file with the SEC pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended, and any successor statute (the
“Exchange Act”);
 
(b)    within 15 days after filing same with the SEC, copies of each annual
report on Form 10-K, quarterly report on Form 10-Q and report on Form 8-K (or
any successor or substitute forms) that the Borrower is required to file with
the SEC pursuant to Section 13 or 15(d) of the Exchange Act;
 
(c)    if the Borrower is not subject to the requirements of Section 13 or 15(d)
of the Exchange Act and EPD owns direct subsidiaries (other than the Borrower
and its Subsidiaries), promptly after becoming available and in any event within
105 days after the close of each fiscal year of the Borrower (i) the audited
consolidated balance sheets of the Borrower and its consolidated Subsidiaries as
at the end of such year and (ii) the audited consolidated statements of income,
equity and cash flow of the Borrower and its consolidated Subsidiaries for such
year setting forth in each case in comparative form the corresponding figures
for the preceding fiscal year, which report shall be to the effect that such
statements have been prepared in accordance with GAAP;
 
(d)    if the Borrower is not subject to Section 13 or 15(d) of the Exchange Act
and EPD owns direct subsidiaries (other than the Borrower and its Subsidiaries),
promptly after their becoming available and in any event within 60 days after
the close of each of the first three fiscal
 
30

--------------------------------------------------------------------------------


 
quarters of each fiscal year of the Borrower, (i) the unaudited consolidated
balance sheets of the Borrower and its consolidated Subsidiaries as at the end
of such quarter and (ii) the unaudited consolidated statements of income, equity
and cash flow of the Borrower for such quarter, setting forth in each case in
comparative form the corresponding figures for the preceding fiscal year, all of
the foregoing certified by a Financial Officer of the Borrower to have been
prepared in accordance with GAAP subject to normal changes resulting from
year-end adjustment and accompanied by a written discussion of the financial
performance and operating results, including the major assets, of the Borrower
for such quarter; and
 
(e)    within 60 days after the end of each fiscal quarter of each fiscal year
of the Borrower, a certificate of a Financial Officer of the Borrower
substantially in the form of Exhibit F (i) certifying as to whether a Default
has occurred that is then continuing and, if a Default has occurred that is then
continuing, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, and (ii) setting forth in reasonable detail
calculations demonstrating compliance with Section 6.07.
 
Section 5.02  Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
 
(a)    the occurrence of any Event of Default; and
 
(b)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
Section 5.03  Existence; Conduct of Business. The Borrower will do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution not
prohibited under Section 6.03.
 
Section 5.04  Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.
 
Section 5.05  Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep in accordance with GAAP proper books of
record and account in which full, true and correct entries are made in all
material respects of all dealings and transactions in relation to its business
and activities. The Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make
 
31

--------------------------------------------------------------------------------


 
extracts from its books and records, and to discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times and as often as reasonably requested.
 
Section 5.06  Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
Section 5.07  Use of Proceeds. The proceeds of the Loans will be used only for
working capital, acquisitions and other company purposes. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.
 
Section 5.08  Environmental Matters. The Borrower has established and
implemented, or will establish and implement, and will cause each of its
Subsidiaries to establish and implement, such procedures as may be necessary to
assure that (except for any failure of the following that, individually or in
the aggregate, does not have a Material Adverse Effect): (i) all property of the
Borrower and its Subsidiaries and the operations conducted thereon are in
compliance with and do not violate the requirements of any Environmental Laws,
(ii) no oil or solid wastes are disposed of or otherwise released on or to any
property owned by the Borrower or its Subsidiaries except in compliance with
Environmental Laws, (iii) no Hazardous Materials will be released on or to any
such property in a quantity equal to or exceeding that quantity which requires
reporting pursuant to Section 103 of CERCLA, and (iv) no oil or Hazardous
Materials is released on or to any such property so as to pose an imminent and
substantial endangerment to public health or welfare or the environment.
 
Section 5.09  ERISA Information. The Borrower will furnish to the Administrative
Agent:
 
(a)    within 15 Business Days after the institution of or the withdrawal or
partial withdrawal by the Borrower, any Subsidiary or any ERISA Affiliate from
any Multiemployer Plan which would cause the Borrower, any Subsidiary or any
ERISA Affiliate to incur withdrawal liability in excess of $25,000,000 (in the
aggregate for all such withdrawals), a written notice thereof signed by an
executive officer of the Borrower stating the applicable details; and
 
(b)    within 15 Business Days after an officer of the Borrower becomes aware of
any material action at law or at equity brought against the Borrower, any of its
Subsidiaries, any ERISA Affiliate, or any fiduciary of a Plan in connection with
the administration of any Plan or the investment of assets thereunder, a written
notice signed by an executive officer of the Borrower specifying the nature
thereof and what action the Borrower is taking or proposes to take with respect
thereto.
 
Section 5.10  Taxes. Pay and discharge, or cause to be paid and discharged,
promptly or make, or cause to be made, timely deposit of all taxes (including
Federal Insurance Contribution Act payments and withholding taxes), assessments
and governmental charges or levies imposed
 
32

--------------------------------------------------------------------------------


 
upon the Borrower or any Subsidiary or upon the income or any property of the
Borrower or any Subsidiary; provided, however, that neither the Borrower nor any
Subsidiary shall be required to pay any such tax, assessment, charge, levy or
claim if the amount, applicability or validity thereof shall currently be
contested in good faith by appropriate proceedings diligently conducted by or on
behalf of the Borrower or its Subsidiary, and if the Borrower or its Subsidiary
shall have set up reserves therefor adequate under GAAP or if no Material
Adverse Effect shall be occasioned by all such failures in the aggregate.
 
ARTICLE VI

 
Negative Covenants
 
Until the principal of and interest on each Loan and all fees payable hereunder
have been paid in full, the Borrower covenants and agrees with the Lenders that:
 
Section 6.01  Indebtedness. The Borrower will not permit any Subsidiary to
create, incur or assume any Indebtedness, except:
 
(a)    Indebtedness of any Person that becomes a Subsidiary of the Borrower, to
the extent such Indebtedness is outstanding at the time such Person becomes a
Subsidiary of the Borrower and was not incurred in contemplation thereof and
Indebtedness refinancing (but not increasing) such Indebtedness, and
Indebtedness assumed by any Subsidiary in connection with its acquisition
(whether by merger, consolidation, acquisition of all or substantially all of
the assets or acquisition that results in the ownership of greater than fifty
percent (50%) of the Equity Interests of a Person) of another Person and
Indebtedness refinancing (but not increasing) such Indebtedness, provided that
at the time of and after giving effect to the incurrence or assumption of such
Indebtedness or refinancing Indebtedness and the application of the proceeds
thereof, as the case may be, the aggregate principal amount of all such
Indebtedness, and of all Indebtedness previously incurred or assumed pursuant to
this Section 6.01(a), and then outstanding, shall not exceed 75% of Consolidated
EBITDA for the period of four full fiscal quarters of the Borrower and its
Subsidiaries (and such Person on a pro forma basis) then most recently ended;
 
(b)    Indebtedness of the Subsidiaries not otherwise permitted by this Section
6.01, provided that at the time of and after giving effect to the incurrence of
such Indebtedness and the application of the proceeds thereof the aggregate
principal amount of all such Indebtedness, and of all Indebtedness previously
incurred pursuant to this Section 6.01(b), and then outstanding, shall not
exceed 25% of Consolidated EBITDA for the period of four fiscal quarters of the
Borrower and the Subsidiaries then most recently ended;
 
(c)    Indebtedness of Project Finance Subsidiaries;
 
(d)    intercompany Indebtedness;
 
(e)    Indebtedness existing on the date hereof and set forth on Schedule 6.01;
 
(f)    guarantees of the obligations and Indebtedness hereunder; and
 
33

--------------------------------------------------------------------------------


 
(g)    other unsecured Indebtedness in an aggregate principal amount not
exceeding $25,000,000 at any time outstanding;
 
provided, however, that no Subsidiary (other than a Project Finance Subsidiary)
shall create, incur or assume any Indebtedness pursuant to any provision of this
Section 6.01 if an Event of Default shall have occurred and be continuing or
would result from such creation, incurrence or assumption.
 
Section 6.02  Liens. The Borrower shall not, and shall not permit any Subsidiary
(other than Project Finance Subsidiaries) or EPD to, create, assume, incur or
suffer to exist any Lien, other than a Permitted Lien, on any Principal Property
or upon any Equity Interests of the Borrower or any Subsidiary (other than
Project Finance Subsidiaries) owning or leasing any Principal Property, now
owned or hereafter acquired by the Borrower or such Subsidiary to secure any
Indebtedness of the Borrower, EPD or any other Person (other than the
Indebtedness under this Agreement), without in any such case making effective
provision whereby any and all Indebtedness under this Agreement then outstanding
will be secured by a Lien equally and ratably with, or prior to, such
Indebtedness for so long as such Indebtedness shall be so secured.
Notwithstanding the foregoing, the Borrower may, and may permit any Subsidiary
(other than a Project Finance Subsidiary) and EPD to, create, assume, incur or
suffer to exist any Lien upon any Principal Property to secure Indebtedness of
the Borrower, EPD or any other Person (other than the Indebtedness under this
Agreement), other than a Permitted Lien without securing the Indebtedness under
this Agreement, provided that the aggregate principal amount of all Indebtedness
then outstanding secured by such Lien and all similar Liens together with the
aggregate amount of Attributable Indebtedness deemed to be outstanding in
respect of all Sale/Leaseback Transactions (exclusive of any Permitted
Sale/Leaseback Transactions), does not exceed 10% of Consolidated Net Tangible
Assets.
 
Section 6.03  Fundamental Changes. The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or all or substantially all of the Equity Interests of any of its
Subsidiaries (other than Project Finance Subsidiaries) (in each case, whether
now owned or hereafter acquired), or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Person may merge into or consolidate
with the Borrower in a transaction in which the Borrower is the surviving entity
and (ii) Borrower may sell or otherwise dispose of all or any portion of the
Equity Interests of any of its Subsidiaries.
 
Section 6.04  Investment Restriction. Neither the Borrower nor any Subsidiary
(other than a Project Finance Subsidiary) will make or suffer to exist
investments in Project Finance Subsidiaries, in the aggregate at any one time
outstanding, in excess of the sum of (i) the amount of investments existing as
of the Effective Date in Project Finance Subsidiaries, (ii) $150,000,000, and
(iii) the amount of any portion of the investments permitted by this Section
6.04 repaid to the Borrower or any Subsidiary as a dividend, repayment of a loan
or advance, release or discharge of a guarantee or other obligation or other
transfer of property or return of capital, as the case may be, occurring after
the Effective Date. Computation of the amount of any investment shall be made
without any adjustment for increases or decreases in
 
34

--------------------------------------------------------------------------------


 
value, or write-ups, write-downs or write-offs with respect to such investment
or interest or other earnings on such investment.
 
Section 6.05  Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries (other than Project Finance Subsidiaries) to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except as long as no Event of Default has occurred and is continuing or would
result therefrom, (i) the Borrower and the Subsidiaries may make Restricted
Payments necessary to fund the Program, (ii) the Borrower may make Restricted
Payments from Available Cash (as defined in the Company Agreement) from
Operating Surplus (as defined in the Company Agreement) cumulative from January
1, 1999 through the date of such Restricted Payment, (iii) any Subsidiary may
buy back any of its own Equity Interests, and (iv) the Borrower and its
Subsidiaries may make payments or other distributions to officers, directors or
employees with respect to the exercise by any such Persons of options, warrants
or other rights to acquire Equity Interests in EPD, the Borrower or such
Subsidiary issued pursuant to an employment, equity award, equity option or
equity appreciation agreement or plans entered into by EPD, the Borrower or such
Subsidiary in the ordinary course of business; provided, that even if an Event
of Default shall have occurred and is continuing, no Subsidiary shall be
prohibited from upstreaming dividends or other payments to the Borrower or any
Subsidiary (which is not a Project Finance Subsidiary) or making, in the case of
any Subsidiary that is not wholly-owned (directly or indirectly) by the
Borrower, ratable dividends or payments, as the case may be, to the other owners
of Equity Interests in such Subsidiary.
 
Section 6.06  Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries (other than Project Finance Subsidiaries) to, directly
or indirectly, enter into, incur or permit to exist any agreement or other
arrangement with any Person, other than the Lenders pursuant hereto, which
prohibits, restricts or imposes any conditions upon the ability of any
Subsidiary (other than Project Finance Subsidiaries) to (a) pay dividends or
make other distributions or pay any Indebtedness owed to the Borrower or any
Subsidiary, or (b) make subordinate loans or advances to or make other
investments in the Borrower or any Subsidiary in each case, other than
restrictions or conditions contained in, or existing by reasons of, any
agreement or instrument (i) existing on the date hereof and identified on
Schedule 6.06, (ii) relating to property existing at the time of the acquisition
thereof, so long as the restriction or condition relates only to the property so
acquired, (iii) relating to any Indebtedness of, or otherwise to, any Subsidiary
at the time such Subsidiary was merged or consolidated with or into, or acquired
by, the Borrower or a Subsidiary or became a Subsidiary and not created in
contemplation thereof, (iv) effecting a renewal, extension, refinancing, refund
or replacement (or successive extensions, renewals, refinancings, refunds or
replacements) of Indebtedness issued under an agreement referred to in clauses
(i) through (iii) above, so long as the restrictions and conditions contained in
any such renewal, extension, refinancing, refund or replacement agreement, taken
as a whole, are not materially more restrictive than the restrictions and
conditions contained in the original agreement, as determined in good faith by
the board of directors of the Manager, (v) constituting customary provisions
restricting subletting or assignment of any leases of the Borrower or any
Subsidiary or provisions in agreements that restrict the assignment of such
agreement or any rights thereunder, (vi) constituting restrictions on the sale
or other disposition of any property securing Indebtedness as a result of a Lien
on such property permitted hereunder, (vii) constituting any temporary
encumbrance or restriction with respect to a Subsidiary under an agreement that
has been entered into for the disposition of
 
35

--------------------------------------------------------------------------------


 
all or substantially all of the outstanding Equity Interests of or assets of
such Subsidiary, provided that such disposition is otherwise permitted
hereunder, (viii) constituting customary restrictions on cash, other deposits or
assets imposed by customers and other persons under contracts entered into in
the ordinary course of business, (ix) constituting provisions contained in
agreements or instruments relating to Indebtedness that prohibit the transfer of
all or substantially all of the assets of the obligor under that agreement or
instrument unless the transferee assumes the obligations of the obligor under
such agreement or instrument or such assets may be transferred subject to such
prohibition, (x) constituting a requirement that a certain amount of
Indebtedness be maintained between a Subsidiary and the Borrower or another
Subsidiary, (xi) constituting any restriction or condition with respect to
property under an agreement that has been entered into for the disposition of
such property, provided that such disposition is otherwise permitted hereunder,
(xii) constituting any restriction or condition with respect to property under a
charter, lease or other agreement that has been entered into for the employment
of such property or (xiii) that is a Hybrid Security or an indenture, document,
agreement or security entered into or issued in connection with a Hybrid
Security or otherwise constituting a restriction or condition on the payment of
dividends or distributions by an issuer of a Hybrid Security.
 
Section 6.07 Financial Condition Covenant.
 
Ratio of Consolidated Indebtedness to Consolidated EBITDA. The Borrower shall
not permit its ratio of Consolidated Indebtedness to Consolidated EBITDA in each
case for the four full fiscal quarters most recently ended to exceed:
 
5.00 to 1.00 as of the last day of any fiscal quarter;


provided, following a Specified Acquisition (defined below), such ratio shall
not exceed
 
5.50 to 1.00 as of the last day of (i) the fiscal quarter in which the Specified
Acquisition occurred (the “Acquisition Quarter”), and (ii) the first fiscal
quarter following the Acquisition Quarter.


As used herein, “Specified Acquisition” means, at the election of Borrower, one
or more acquisitions of assets or entities or operating lines or divisions in
any rolling 12-month period for an aggregate purchase price of not less than
$100,000,000; provided, in the event the Debt Coverage Ratio exceeds 5.00 to
1.00 at the end of any fiscal quarter in which one or more acquisitions
otherwise qualifying as a Specified Acquisition but for Borrower’s failure to so
elect shall have occurred, Borrower shall be deemed to have so elected a
Specified Acquisition with respect thereto; provided, further, following the
election (or deemed election) of a Specified Acquisition, Borrower may not elect
(or be deemed to have elected) a subsequent Specified Acquisition unless, at the
time of such subsequent election, the Debt Coverage Ratio does not exceed 5.00
to 1.00.
 
For purposes of calculating such ratio the Project Finance Subsidiaries shall be
disregarded and: (i) Consolidated EBITDA and Consolidated Interest Expense in
any prior fiscal quarters attributable to assets contributed to DEP shall be
excluded from the calculation of Consolidated EBITDA and Consolidated Interest
Expense for such prior fiscal quarters; however, such
 
36

--------------------------------------------------------------------------------


 
exclusion does not apply to, and there shall be included in such calculation,
(A) the amount of cash dividends or distributions payable with respect to such a
period by a Project Finance Subsidiary or DEP which are actually received by the
Borrower or a Subsidiary (other than a Project Finance Subsidiary) on or prior
to the date the financial statements with respect to such period referred to in
Section 5.01 are required to be delivered by Borrower, and (B) with respect to
EBITDA of a subsidiary owned jointly by DEP and the Borrower, excluding amounts
actually dividended or distributed by such subsidiary and received by the owners
thereof, an amount equal to such subsidiary’s EBITDA times the Borrower’s direct
or indirect ownership percentage of the Equity Interests in such subsidiary
(other than through DEP), and (ii) for purposes of calculating such ratio for
the fiscal quarters ending prior to March 31, 2008, any dividends or
distributions paid by DEP, without duplication, which are actually received by
the Borrower shall be annualized as follows: (A) for the fiscal quarter ending
September 30, 2007, such dividends or distributions received during the period
commencing January 5, 2007 and ending on the date the financial statements with
respect to such period are required to be delivered by the Borrower times 365
divided by the number of days from January 5, 2007 to September 30, 2007, and
(B) for the fiscal quarter ending December 31, 2007, such dividends or
distributions received during the period commencing January 5, 2007 and ending
on the date the financial statements with respect to such period are required to
be delivered by the Borrower times 365 divided by the number of days from
January 5, 2007 to December 31, 2007. For purposes of this Section 6.07, if
during any period of four fiscal quarters the Borrower or any Subsidiary
acquires any Person (or any interest in any Person) or all or substantially all
of the assets of any Person, the EBITDA attributable to such assets or an amount
equal to the percentage of ownership of the Borrower or a Subsidiary, as the
case may be, in such Person times the EBITDA of such Person, for such period
determined on a pro forma basis (which determination, in each case, shall be
subject to approval of the Administrative Agent, not to be unreasonably
withheld) may be included as Consolidated EBITDA for such period as if such
acquisition occurred on the first day of such four fiscal quarter period;
provided that during the portion of such period that follows such acquisition,
the computation in respect of the EBITDA of such Person or such assets, as the
case may be, shall be made on the basis of actual (rather than pro forma)
results.
 
In addition, for purposes of this Section 6.07, Hybrid Securities up to an
aggregate amount of 15% of Consolidated Total Capitalization shall be excluded
from Consolidated Indebtedness and Consolidated EBITDA may include, at
Borrower’s option, any Material Project EBITDA Adjustments as provided in the
definition thereof.
 
ARTICLE VII

 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a)    the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
 
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this
 
37

--------------------------------------------------------------------------------


 
Agreement, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five (5) Business Days;
 
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower, EPD or any Subsidiary of the Borrower in or in connection with this
Agreement or any amendment or modification hereof or waiver hereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any amendment or modification hereof or
waiver hereunder, shall prove to have been incorrect in any material respect
when made or deemed made and such materiality is continuing;
 
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.07 or in Article VI;
 
(e)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after written notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of any Lender);
 
(f)    the Borrower or any Material Subsidiary (other than Project Finance
Subsidiaries) shall (i) fail to pay (A) any principal of or premium or interest
on any Material Indebtedness of the Borrower or such Material Subsidiary (as the
case may be), or (B) aggregate net obligations under one or more Hedging
Agreements (excluding amounts the validity of which are being contested in good
faith by appropriate proceedings, if necessary, and for which adequate reserves
with respect thereto are maintained on the books of the Borrower or such
Material Subsidiary (as the case may be)) in excess of $25,000,000, in each case
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Material Indebtedness or such Hedging Agreements; or
(ii) default in the observance or performance of any covenant or obligation
contained in any agreement or instrument relating to any such Material
Indebtedness that in substance is customarily considered a default in loan
documents (in each case, other than a failure to pay specified in clause (i) of
this subsection (f)) and such default shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect thereof
is to accelerate the maturity of such Material Indebtedness or require such
Material Indebtedness to be prepaid prior to the stated maturity thereof; for
the avoidance of doubt the parties acknowledge and agree that any payment
required to be made under a guaranty of payment or collection described in
clause (c) of the definition of Indebtedness shall be due and payable at the
time such payment is due and payable under the terms of such guaranty (taking
into account any applicable grace period) and such payment shall be deemed not
to have been accelerated or required to be prepaid prior to its stated maturity
as a result of the obligation guaranteed having become due;
 
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary (other than Project Finance
Subsidiaries) or its debts, or of a substantial part
 
38

--------------------------------------------------------------------------------


 
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Material Subsidiary (other than Project Finance
Subsidiaries) or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;
 
(h)    the Borrower or any Material Subsidiary (other than Project Finance
Subsidiaries) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary (other than Project Finance Subsidiaries) or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
 
(i)    the Borrower or any Material Subsidiary (other than Project Finance
Subsidiaries) shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;
 
(j)    one or more judgments for the payment of money in an aggregate uninsured
amount equal to or greater than $50,000,000 shall be rendered against the
Borrower or any Material Subsidiary (other than Project Finance Subsidiaries) or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any such Material Subsidiary to enforce any such
judgment;
 
(k)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$25,000,000 for all periods;
 
(l)    EPD takes, suffers or permits to exist any of the events or conditions
referred to in clauses (g), (h), (i) or (j) of this Article or if the section of
the EPD Guaranty Agreement that contains the payment obligation shall for any
reason cease to be valid and binding on EPD or if EPD shall so state in writing;
 
(m)    the Manager or GP LLC takes, suffers or permits to exist any of the
events or conditions referred to in clauses (g), (h) or (i) of this Article; or
 
(n)    a Change in Control shall occur; then, and in every such event (other
than an event with respect to the Borrower described in clause (g) or (h) of
this Article), and at any time thereafter during the continuance of such event,
the Administrative Agent at the request of the Required Lenders shall, by notice
to the Borrower, take either or both of the following actions, at
 
39

--------------------------------------------------------------------------------


 
the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (g) or (h) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.
 
ARTICLE VIII

 
The Administrative Agent
 
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable to the Lenders for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement,
 
40

--------------------------------------------------------------------------------


 
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection herewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. Anything herein to the
contrary notwithstanding, neither the Administrative Agent nor the Sole Lead
Arranger listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement, the Notes or any documents related hereto
or thereto, except in its capacity, as applicable, as Administrative Agent or a
Lender hereunder.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, with the Borrower’s approval (which will not be
unreasonably withheld), to appoint a successor. If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, with the Borrower’s
approval (which will not be unreasonably withheld or delayed, and the Borrower’s
approval shall not be required if an Event of Default has occurred which is
continuing), on behalf of the Lenders, appoint a successor Administrative Agent
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank and such bank, or its Affiliate, as applicable, shall have capital
and surplus equal to or greater than $500,000,000. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.
 
41

--------------------------------------------------------------------------------


 
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
 
ARTICLE IX

 
Miscellaneous
 
Section 9.01  Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, and except as provided in Section
9.01(d), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:
 
(a)    if to the Borrower, to it at 1100 Louisiana Street, 10th Floor, Houston,
Texas 77002, Attention of Treasurer (Telecopy No. 713/381-8200);
 
(b)    if to the Administrative Agent, to Mizuho Corporate Bank, Ltd., 1251
Avenue of the Americas, New York, New York, 10020, Attention: Sandy Manticof
(Telecopy No. 212-282-4488).
 
(c)    if to any other Lender, to it at its address (or telecopy number) of
record with the Administrative Agent, which Administrative Agent shall provide
to the Borrower or any Lender upon request from time to time; and
 
(d)    the Borrower will have the option to provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to this Agreement or any other document
executed in connection herewith, including, without limitation, all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that (i)
relates to a request for a Loan or other extension of credit, (ii) relates to
the payment of any principal or other amount due under this Agreement prior to
the scheduled date therefor, (iii) provides notice of any Default or Event of
Default, or (iv) other than the requirements set forth in Sections 3.04, 4.01(j)
and 5.01, is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any Loan or any other extension of credit
hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent. The
Borrower further agrees that the
 
42

--------------------------------------------------------------------------------


 
Administrative Agent may make the Communications available to the Lenders by
posting the Communications on SyndTrak or a substantially similar electronic
transmission system (the “Platform”). The Borrower acknowledges that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution. The Platform is provided “as is” and “as available”. The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Communications, or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
Parties in connection with the Communications or the Platform. In no event shall
the Administrative Agent or any of its affiliates or any of their respective
officers, directors, employees, agents, advisors or representatives
(collectively, “Agent Parties”) have any liability to the Borrower, any Lender
or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Communications through
the internet, except to the extent the liability of any Agent Party is found in
a final non-appealable judgment by a court of competent jurisdiction to have
resulted primarily from such Agent Party’s gross negligence or willful
misconduct. The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address as specified by
the Administrative Agent from time to time shall constitute effective delivery
of the Communications to the Administrative Agent for purposes of this Agreement
and any other documents executed in connection herewith. Each of the Lenders
agrees that notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender, as the case may be, for purposes
of this Agreement and any other documents executed in connection herewith. Each
of the Lenders agrees (i) to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
e-mail address to which the foregoing notice may be sent by electronic
transmission, and (ii) that the foregoing notice may be sent to such e-mail
address. Nothing herein shall prejudice the right of the Administrative Agent or
any Lender to give any notice or other communication pursuant hereto or any
other document executed in connection herewith in any other manner specified
herein or therein.
 
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
 
Section 9.02  Waivers; Amendments.
 
(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No
 
43

--------------------------------------------------------------------------------


 
waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
 
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase or extend the Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan
or reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.13(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender, (v)
release EPD from any of its monetary obligations under the EPD Guaranty
Agreement without the written consent of each Lender, or (vi) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent.
 
Section 9.03  Expenses; Indemnity; Damage Waiver.
 
(a)    The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of one law firm as counsel for the Administrative
Agent, in connection with the syndication (prior to the Effective Date) of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses reasonably incurred during the
existence of an Event of Default by the Administrative Agent or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
 
(b)    The Borrower shall indemnify the Administrative Agent and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any
 
44

--------------------------------------------------------------------------------


 
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or the use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available (x) to the
extent that such losses, claims, damages, liabilities or related expenses
resulted from the gross negligence or willful misconduct of such Indemnitee or
any Related Party of such Indemnitee, or (y) in connection with disputes among
or between the Administrative Agent, Lenders, and/or their respective Related
Parties.
 
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.
 
(d)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof.
 
(e)    All amounts due under this Section shall be payable not later than 30
days after written demand therefor, such demand to be in reasonable detail
setting forth the basis for and method of calculation of such amounts.
 
Section 9.04  Successors and Assigns.
 
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
45

--------------------------------------------------------------------------------


 
(b)    Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (i) except in
the case of an assignment to a Lender or an Affiliate of a Lender, each of the
Borrower and the Administrative Agent (and, in the case of an assignment of all
or a portion of a Commitment) must give their prior written consent to such
assignment (which consent shall not be unreasonably withheld or delayed), (ii)
except in the case of an assignment to a Lender or an Affiliate of a Lender or
an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than the Yen equivalent of $5,000,000 unless each of the Borrower and
the Administrative Agent otherwise consent, (iii) each partial assignment shall
result in the assignor retaining a Commitment of not less than the Yen
equivalent of $10,000,000 and shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
(iv) the parties (other than the Borrower) to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500, (v) the assignee, if it shall not be
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and (vi) no assignment to a foreign bank shall be made hereunder
unless, at the time of such assignment, there is no withholding tax applicable
with respect to such foreign bank for which the Borrower would be or become
responsible under Section 2.12; and provided further that any consent of the
Borrower otherwise required under this paragraph shall not be required if an
Event of Default has occurred and is continuing. Subject to acceptance and
recording thereof pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Acceptance the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.10, 2.11, 2.12 and 9.03 as to
matters occurring on or prior to date of assignment). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.
 
(c)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York, the
address of which shall be made available to any party to this Agreement upon
request: a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.
 
46

--------------------------------------------------------------------------------


 
(d)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
(e)    Any Lender may, without the consent of the Borrower, the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
 
(f)    A Participant shall not be entitled to receive any greater payment under
Section 2.10 or 2.12 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.12 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.12(e) as
though it were a Lender and has zero withholding at the time of participation.
 
(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender to a Federal Reserve Bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
Section 9.05  Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended
 
47

--------------------------------------------------------------------------------


 
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.10, 2.11, 2.12 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans or the termination of this Agreement or any provision
hereof.
 
Section 9.06  Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. This Agreement shall
become effective on the Effective Date, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
Section 9.07  Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
Section 9.08  Right of Setoff. If an Event of Default shall have occurred and be
continuing and the Required Lenders have directed the Administrative Agent to
accelerate under Article VII, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
 
Section 9.09  Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
 
(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
 
48

--------------------------------------------------------------------------------


 
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement against the
Borrower or its properties in the courts of any jurisdiction.
 
(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
 
Section 9.10  WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 9.11  Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
Section 9.12  Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially
 
49

--------------------------------------------------------------------------------


 
the same as those of this Section, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent or
any Lender on a nonconfidential basis from a source other than the Borrower and
its Related Parties. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Borrower.
 
Section 9.13  Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
(to the extent lawful) with interest thereon at the Federal Funds Effective Rate
to the date of repayment, shall have been received by such Lender.
 
Section 9.14  Liability of Manager. It is hereby understood and agreed that
Manager shall have no personal liability, as a member of the Borrower or
otherwise, for the payment of any amount owing or to be owing hereunder.
 
Section 9.15  USA Patriot Act Notice. Each Lender and Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2003)) (the “Act”), it is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify Borrower in accordance with the
Act.
 
Section 9.16  Judgment Currency.
 
(a)    Borrower’s obligations hereunder to make payments in Yen (the “Obligation
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency except to the extent that such tender or recovery
results in the effective receipt by Administrative Agent of the full amount of
the Obligation Currency expressed to be payable to Administrative Agent under
this Agreement.  If, for the purpose of obtaining or enforcing judgment against
Borrower in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency (such other
currency being hereafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made at the rate of exchange
as quoted by Administrative Agent, and if Administrative Agent
 
50

--------------------------------------------------------------------------------


 
does not quote a rate of exchange on such currency then by a known dealer in
such currency designated by Administrative Agent, determined, in each case, as
of the Business Day immediately preceding the day on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).
 
(b)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, Borrower covenants and agrees to pay, or cause to be paid, as a separate
obligation and notwithstanding any judgment, such additional amounts, if any
(but in any event not a lesser amount), as may be necessary to ensure that the
amount paid in the Judgment Currency, when converted at the rate of exchange
prevailing on the date of payment, will produce the amount of the Obligation
Currency which could have been purchased with the amount of Judgment Currency
stipulated in the judgment or judicial award at the rate of exchange prevailing
on the Judgment Currency Conversion Date.
 


[Signature Pages to Follow]

 
51

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 



     
ENTERPRISE PRODUCTS OPERATING LLC
             
By: Enterprise Products OLPGP, Inc., its Manager
               
 
   
By:        /s/ Bryan F. Bulawa                                   
       
Bryan F. Bulawa
Vice President and Treasurer

 

 

     
MIZUHO CORPORATE BANK, LTD.
      as Administrative Agent and Lender      
 
       
 
   
By:        /s/ Leon Mo                                               
     
Name:
Title:
Leon Mo
Senior Vice President




Signature Page to Term Loan Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01
TO CREDIT AGREEMENT
Initial Lenders

 
Lender
Commitment
Commitment as a Percentage of Aggregate Commitments
Mizuho Corporate Bank, Ltd.
¥20,726,000,716.00
100%
TOTAL
¥20,726,000,716.00
100%

 

 
 

--------------------------------------------------------------------------------

 
